Appeal (1) from a judgment of conviction of the County Court, Westchester County, rendered December 30, 1955, sentencing appellant, after he had pleaded guilty to manslaughter in the first degree, to serve from 17% to 35 years as a second felony offender, arid (2) from each *835and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.